By the Court:
The act passed April 8, 1858, “ to create the tenth common pleas district of Ohio, and to change the subdivisions of the third common pleas district” (55 O. L. 38), and the act “ to annex Lucas county to the first subdivision of the fourth judicial district of Ohio, and to provide for election of judges in the first subdivision of the fourth judicial district, and the second subdivision of the tenth judicial district,” passed April 12, 1858 (55 0. L. 76), must, being upon the same subject and passed at the same session, be construed together. These laws are prospective, in respect of the organization of the courts and the provision for judges under them, and do not operate, in those respects, until the second Tuesday of February, 1859; and, until that time, the jurisdiction of the judges remains unaffected by those laws.
Where, at the time a mortgage is executed, and as a part of the consideration and agreement for a loan, the mortgagee indorses upon the mortgage a stipulation, on his part, that “ the loan will not be called in so long as *300the mortgagor continues to punctually pay the interest semi-annually, and the value of the estate pledged shall be double the amount of the debt, until the expiration of two years after the service of a written notice stating the time when payment will be requiredsuch stipulation becomes a part of the mortgage contract, and, on petition to foreclose the mortgage against the assignee of the mortgagor, he'may insist upon the notice being given.
James Murray filed the motion.

Motion overruled.